          Case 7:20-cv-01215-PMH Document 76 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEILA OSTREICHER, a/k/a BELLA
OSTREICHER,
                           Plaintiff,                        ORDER

                     -against-                               20-CV-01215 (PMH)
EXPERIAN INFORMATION SOLUTIONS,
INC., et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Defendant Discover Bank’s request for oral argument (Doc. 63) is granted. Pursuant to

Rule 4(L) of this Court’s Individual Practices, oral argument has been scheduled on Defendant’s

pending motion to dismiss. The oral argument will be held on October 29, 2020 at 2:45 p.m. at the

United States Courthouse, 500 Pearl Street, Courtroom 12D, New York, New York 10007.

         All members of the public, including attorneys, appearing at the Southern District of New

York courthouse must complete a questionnaire and have their temperature taken before being

allowed entry into the courthouse. On the day you are due to arrive at the courthouse, click on the

following weblink: https://app.certify.me/SDNYPublic. Follow the instructions and fill out the

questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to be

used at the SDNY entry device at the courthouse entrance.



Dated:     New York, New York
           September 30, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge
